Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "10" and "12" have both been used to designate the same saw blade (see Fig. 1, e.g.). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "80" and "K" have both been used to designate the same boundary point (see Fig. 2, e.g.).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "78" and "A" have both been used to designate the same point (compare Figs. 2 and 3). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "40", “AE”, and “AU” have all been used to designate the same spacing (see Fig. 2). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the reference character “AE” in Fig. 2 not mentioned in the description.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the raised portion acting “as an actuation structure of a clamping and/or closing mechanism of clamping chuck so as to actuate a parking position mechanism” as required by claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a “hand-operating machining tool”, which is required to include “a clamping chuck”, as required by claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The claims are objected to because of the following informalities: 
Claim 10 uses the phrase “which is loaded” to describe the ability to load the blade (i.e., the Applicant is not claiming the blade in a loaded state, as is evident from the specification disclosing that blade loading occurs during use and the claim being directed only to a blade). The claim should be amended to recite “when the blade is loaded” or otherwise make clear that the claim is describing a state in which the blade is able to be used, not that the claimed blade must actually be loaded in order to satisfy claim 10.
Claim 14 recites “a third spacing” that “increases exponentially”. A single spacing, by itself, is unable to increase when the third spacing is part of a solid structure such as a saw blade. In view of the present specification, therefore, it is clear that the Applicant intends “a third spacing” as referring to a plurality of spacings, where members of the plurality of spacings increase exponentially when compared to each other (note the examiner is not suggesting any particular language here). The claim should be amended to refer to a plurality of spacings rather than a single spacing. 
Claim 14 recites “a fourth spacing … increases exponentially”. The claim should be amended to refer to a plurality of spacings rather than a single spacing for the same reasons as explained above in regards to the third spacing also introduced in claim 14.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claim limitations identified below are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a clamping and/or closing mechanism” as recited in claim 13 (first, “mechanism” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “clamping and/or closing” – i.e., in order for the mechanism to be considered as “a clamping and/or closing mechanism”, the mechanism must perform a clamping and/or closing function ; third, the generic placeholder is not modified by sufficient structure for performing the claimed function); and
“a parking position mechanism” as recited in claim 13 (first, “mechanism” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language of being ‘actuated’, given that the claim requires the raised portion ‘actuates’ the parking position mechanism; third, the generic placeholder is not modified by sufficient structure for performing the claimed function, since “parking position” does not describe a structure that performs an actuating function).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 13 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 13, the claim limitations “a clamping and/or closing mechanism” and “a parking position mechanism” are interpreted under 35 USC 112(f) as explained above and are rejected under 35 USC 112(b) for failing to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function as explained below. Per MPEP 2181(IV), a means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b) based on failure of the specification to disclose
Claims 3-6, 8, and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite because it is unclear what is modified by “in a longitudinal axial direction of the saw blade or the cutting shaft”. This recitation can be interpreted as modifying only “sharp edges”, or the recitation can be interpreted as modifying all of “straight portions”, “steps”, and “sharp edges”. The specification does not provide clarity either interpretation appears consistent with the present disclosure.
The term “sharp” in claim 3 is a relative term which renders the claim indefinite. The term “sharp” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is common in the blade arts to use the term “sharp” to refer to a cutting edge having the ability to cut, which usage of “sharp” may be definite because it refers to a blade that has undergone some sort of sharpening process for cutting purposes. However, in the present case, “sharp” is used in reference to a non-cutting edge of the blade. It is unclear whether “sharp” is intended to retain its meaning in the art of sharpened for cutting purposes, or whether “sharp” is intended to encompass, e.g., a corner that defines an angle. Even if the latter is intended, the degree of sharpness required is unclear. For example, is a 135 degree angle “sharp”, or must the angle be less than 90 degrees? In the present case, the Applicant has only disclosed a curve that is not sharp, and thus this disclosure does not aid in determining what does constitute sharp, other than knowing that a curve is not sharp.
Claim 4 recites, “at which continuity of the pitch is prevalent”. This recitation is indefinite. First, there is insufficient antecedent basis for the limitation “the pitch” in the claim. This recitation is indefinite because it is unclear what particular pitch is being referred to. A pitch of the polynomial line? A pitch of teeth on the blade? Some other pitch? What if the teeth define multiple pitches – what particular pitch is referred to by “the pitch” in this case? Second, it is unclear whether this recitation is modifying “a polynomial line” only, or whether this recitation is also modifying “a spline” – the claim can be read either way, and as best as can be determined either interpretation is consistent with the present disclosure. Finally, the term “prevalent” in claim 4 is a relative term which renders the claim indefinite. The term “prevalent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This issue is further complicated by the fact that “the pitch” lacks antecedent basis, so it is unclear what pitch is being compared to. How much similarity is required to establish ‘prevalence’? Only a single embodiment of the blade is illustrated in the present application, which only establishes one instance of something that can be considered ‘prevalent’. However, this single example is insufficient to establish the scope of ‘prevalent’. For example, it is unclear whether the disclosed embodiment is an example of the minimum amount of continuity of pitch required. 
	Claim 5 recites “the upper edge”. This recitation is indefinite because two upper edges are previously introduced, and it is unclear whether this recitation is referring to the upper edge of the chucking shaft or the transition region upper edge. Either interpretation is consistent with the present disclosure, where there is no ‘upper raised portion’. The recitation should refer to either “the upper edge of the chucking shaft” or “the transition region upper edge” to provide clarity regarding which upper edge is referred to.
	Claim 6 is indefinite because the claim defines the configuration of the ‘raised portion’ of the claimed blade with respect to its interaction with an unclaimed tool. Whether or not a raised portion of a blade ‘engages round by a turnbuckle’ depends on the configuration of the particular turnbuckle. Indeed, consider a chuck that does not include a ‘turnbuckle’ – is claim 6 then not further limiting because the blade can be used with such a chuck and the raised portion never engages the turnbuckle? 
Claim 8 recites the limitation "the boundary point or boundary region”.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the Applicant intends there to implicitly be a single boundary point and a single boundary region. If not, it is unclear what particular boundary point and boundary region are referred to. Does not the transition region have at least two boundary points at opposing ends of the transition region? If there are two boundary points, which one (or both?) is referred to by “the boundary point”?
Claim 10 recites the limitation "the transition region upper edge”.  There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. For example, it is unclear whether claim 10 intends to introduce a new edge, or whether the dependency of claim 10 includes an error where the Applicant intends claim 10 to depend from some other claim that introduces a transition region upper edge, such as claim 5.
Claim 10 at lines 4-5 recites, “which are adjacent to the raised portion”. This recitation is indefinite because the structure being described is unclear. Are ‘the stresses’ adjacent to the raised portion? Are the transition region upper edge and transition region lower edge adjacent to the raised portion? Is ‘a region’ at line 3 the structure that is adjacent to the raised portion, despite the grammatical issue resulting from interpreting the claim as reciting ‘a region … which are adjacent’?
Claim 11 recites the limitation "the transition region upper edge”.  There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. For example, it is unclear whether claim 11 intends to introduce a new edge, or whether the dependency of claim 11 includes an error where the Applicant intends claim 11 to depend from some other claim that introduces a transition region upper edge, such as claim 5.
Claim 12 recites the limitation "the transition region upper edge”.  There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. For example, it is unclear whether claim 12 intends to introduce a new edge, or whether the dependency of claim 12 includes an error where the Applicant intends claim 12 to depend from some other claim that introduces a transition region upper edge, such as claim 5.
Claim 12 recites, “at least substantially free from a mirror symmetry”. The recitation “at least substantially free” is indefinite. First, “substantially” is a relative term. However, a shape either has symmetry or does not. If a shape is “free” of symmetry, then it is not symmetric. The bounds of “at least substantially free” of symmetry are unclear because the phrase appears to permit not being free of symmetry to at least some degree, which would render the entire phrase meaningless by reading on a symmetric shape. Assuming a symmetric shape is not “at least substantially free” from a mirror symmetry, and knowing that a non-symmetric shape is completely free from a mirror symmetry, what types of symmetry are encompassed by the limitation? How can “at least substantially free” from a mirror symmetry be interpreted in a way that is limiting? 
Regarding claim 13, claim limitations “a clamping and/or closing mechanism” and “a parking position mechanism” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as explained above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In regards to “a clamping and/or closing mechanism”, the present application merely states that this structure is “of a clamping chuck, in particular SDS of the hand-operated machine tool” (see page 9, lines 19-20. Yet being a part of a clamping chuck is insufficient structure to disclose the recited function. Not only that, but the claim encompasses three different mechanisms, including a clamping mechanism, a closing mechanism, and a clamping & closing mechanism. So, to disclosure sufficient structure to correspond to the claim scope, there should be three structures disclosed. Moreover, no structure of the “parking position mechanism” is described, and instead the specification merely refers to this mechanism by its name. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 14 recites the limitation "the transition region upper edge”.  There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. For example, it is unclear whether claim 14 intends to introduce a new edge, or whether the dependency of claim 14 includes an error where the Applicant intends claim 14 to depend from some other claim that introduces a transition region upper edge, such as claim 5.
Claim 15 recites, “the lower edge”. This recitation is indefinite because there are two lower edges, including the transition region lower edge and the lower edge of the chucking shaft, such that it is unclear which particular lower edge is being referred to. The claim should make explicit which particular lower edge is being referred to.
Claim 15 recites, “the saw teeth”. There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. Consider a saw that has multiple groups of saw teeth. In this example, it is unclear whether “the saw teeth” refers to all saw teeth, or whether “the saw teeth” can refer to any group of saw teeth. 
Claim 16 recites, “a large number of saw teeth”. The term “large” in claim 16 is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The number of teeth on a saw typically varies depending on the type of intended workpiece, where a saw intended for cutting metal often has more teeth per inch than a tooth for cutting wood. Is a wood cutting saw a type of saw that does not have “a large number” of teeth? Or, can a metal cutting saw not be considered as having a “a large number of teeth” if the saw is short? Are hundreds of teeth required? Would fifty teeth be considered ‘large’? The Applicant only provides a single example in the drawings, where counting the number of teeth could presumably lead to a determine of one number that is considered ‘large’. However, it is not the case that every lesser number would then be considered as ‘not large’, so the one example does not provide sufficient clarity for determining what numbers are ‘large’ and what are not.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2006/0096103 A1 to Roberts.
Regarding claim 1, Roberts discloses a saw blade 8 (see the embodiment of Figs. 4a-4h) for a hand-operated machine tool (see Fig. 4c and paragraph 1), comprising: 
a blade portion having a cutting edge and an opposite blade rear (see annotated Fig. 4c below); 
a chucking shaft configured to be received in a clamping chuck of the hand-operated machine tool (see annotated Fig. 4c below, where the chucking shaft is shown as being received in a clamping chuck), the chucking shaft having a lower edge and an opposite upper edge (see annotated Fig. 4c below); and 
a transition region formed between the chucking shaft and the blade portion  (see annotated Fig. 4c below), the transition region bridging a difference in spacing between a first spacing defined between the lower edge and the upper edge of the chucking shaft and a second spacing defined between the cutting edge and the blade rear (see annotated Fig. 4c below), the transition region including a transition region lower edge having a raised portion between the lower edge of the chucking shaft and the cutting edge of the blade portion  (see annotated Fig. 4c below, where the raised portion is between the lower edge of the chucking shaft and the cutting edge in a longitudinal direction of the blade 8).  

    PNG
    media_image1.png
    963
    1000
    media_image1.png
    Greyscale

Regarding claim 2, Roberts discloses that the raised portion is formed in a convex manner or as a bulge (see annotated Fig. 4c above; the raised portion is a bulge).  
Regarding claim 3, Roberts discloses that the raised portion has no straight portions, steps and/or sharp edges in a longitudinal axial direction of the saw blade 8 or the chucking shaft (the raised portion has no steps and no sharp edges).
Regarding claim 4, Roberts discloses that at least portions of the transition region lower edge are defined by a spline (see annotated Fig. 4c above; pieces of various functions can be joined at their ends to define the shape of the raised portion) or a polynomial line at which continuity of the pitch is prevalent.  
Regarding claim 5, Roberts discloses that the transition region includes a transition region upper edge with no upper raised portion between the upper edge and the blade rear of the saw blade (see annotated Fig. 4c above, noting that consistent with the present disclosure, an upward curvature along the transition region upper edge to the blade rear is not considered as an ‘upper raised portion’).  
Regarding claim 6, Roberts discloses that the raised portion is not configured to be engaged round by a turnbuckle (this recitation depends on the particular turnbuckle, but Fig. 4c shows no engagement of the raised portion with a turnbuckle).
Regarding claim 7, Roberts discloses a third spacing defined between the transition region lower edge and an opposite transition region upper edge is smaller at a chucking shaft side of the raised portion than at a blade portion side of the raised portion (see annotated Fig. 4c, where an upper ‘third spacing’ located a bit above the ‘raised portion’ relative the Fig., and thus on the ‘chucking shaft side’, is smaller a lower ‘third spacing’ that is immediately below the ‘raised portion’ relative to the Fig., and thus on the ‘blade portion side’).  
Regarding claim 10, Roberts discloses that the saw blade is configured such that stresses of the saw blade, which is loaded in terms of bending transversely relative to a blade plane, are neutralized in the transition region in a region of the transition region upper edge and the transition region lower edge which are adjacent to the raised portion in a longitudinal axial direction of the chucking shaft (this feature is satisfied due to the inclusive of the ‘raised portion’ in the transition region, which is the same structure that is disclosed in the present application producing the recited configuration – i.e., Roberts is configured as required by claim 10 due to the inclusion of the rounded ‘raised portion’).
Regarding claim 11, Roberts discloses that a first boundary point between the transition region upper edge and the blade rear and a second boundary point between the transition region lower edge and the cutting edge are arranged so as to be axially offset or axially in alignment in a longitudinal axial direction of the saw blade or chucking shaft (the ‘axially offset’ option is satisfied as shown in the annotated Fig. below).  

    PNG
    media_image2.png
    894
    450
    media_image2.png
    Greyscale

Regarding claim 12, Roberts discloses that the transition region lower edge and the transition region upper edge are at least substantially free from a mirror symmetry relative to the longitudinal axis of the chucking shaft (see Fig. 4c – the two edges are not symmetric).
Regarding claim 13, Roberts discloses that the raised portion acts as an actuation structure of a clamping and/or closing mechanism of a clamping chuck so as to actuate a parking position mechanism (this limitation is satisfied so long as the blade of Roberts is used with a clamping and/or closing mechanism that has a parking position mechanism that is positioned to be actuated by the raised portion, noting that the particular clamping and/or closing mechanism can take many forms depending on the particular tool with which a user elects to use the blade of Roberts).  
Regarding claim 14, Roberts discloses that a fourth spacing between the transition region lower edge and the longitudinal axis increases exponentially from a recess between the raised portion and the cutting edge (see annotated Fig. 4c above, where the recess is between the raised portion and the first tooth of the cutting edge, and where the fourth spacing increases exponentially as the fourth spacing approaching the first tooth of the cutting edge).  
Regarding claim 15, Roberts discloses that the transition region lower edge defines a recess between the raised portion and the cutting edge (see annotated Fig. 4c above, where there is a recess between the raised portion and the nearest tooth of the cutting edge that is partially defined by the raised portion, where partially defining is sufficient to satisfied the claim requirement), from which a third spacing to a longitudinal axis of the chucking shaft is greater than a fourth spacing between the lower edge and the longitudinal axis and is smaller than a fifth spacing between the raised portion and the longitudinal axis (see the annotated Fig. below, noting that the lower edge spacing from the longitudinal axis decreases to zero at the extreme upper end of the blade relative to Fig. 4c), and the recess extends in a longitudinal axial direction over from approximately 10% to 50% of a longitudinal extent of the lower edge (the recess extends over approximately 10% of a longitudinal extent of the indicated portion of the lower edge; note that ‘a longitudinal extent’ can be any longitudinal extent of the lower edge, including an extent of the portion circled in the annotated Fig. below).  

    PNG
    media_image3.png
    889
    902
    media_image3.png
    Greyscale

Regarding claim 16, Roberts discloses that the saw blade 8 is a reciprocating saw blade (see Fig. 4c and paragraph 1), and the cutting edge is defined by a large number of saw teeth (see Fig. 4c).  
Regarding claim 17, Roberts discloses a hand-operating tool (see Fig. 4c and paragraph 1) comprising:
a saw blade 8 (see the embodiment of Figs. 4a-4h) for a hand-operated machine tool (see Fig. 4c and paragraph 1), comprising: 
a blade portion having a cutting edge and an opposite blade rear (see annotated Fig. 4c above); 
a chucking shaft configured to be received in a clamping chuck 2 of the hand-operated machine tool (see annotated Fig. 4c above and paragraphs 21-22), the chucking shaft having a lower edge and an opposite upper edge (see annotated Fig. 4c above); and 
a transition region formed between the chucking shaft and the blade portion  (see annotated Fig. 4c above), the transition region bridging a difference in spacing between a first spacing defined between the lower edge and the upper edge of the chucking shaft and a second spacing defined between the cutting edge and the blade rear (see annotated Fig. 4c above), the transition region including a transition region lower edge having a raised portion between the lower edge of the chucking shaft and the cutting edge of the blade portion  (see annotated Fig. 4c above, where the raised portion is between the lower edge of the chucking shaft and the cutting edge in a longitudinal direction of the blade 8).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2006/0096103 A1 to Roberts in view of US Pat. No. 10,239,138 B1 to Bates.
Regarding claim 8, Roberts discloses a fourth spacing from a vertex of the raised portion to a rear side of the chucking shaft (see the first annotated Fig. 4c above, where the ‘fourth spacing’ is measured parallel to the longitudinal axis of the blade), and/or a fifth spacing from the vertex of the raised portion to the boundary point or boundary region between the transition region and cutting edge (see the first annotated Fig. 4c above, where the ‘fifth spacing’ is measure parallel to the longitudinal axis of the blade).
Regarding claim 9, Roberts discloses a radius of the raised portion in a region of the raised portion adjoining a vertex or a tip (the vertex of the raised portion is curved with some radius).
Roberts fails to explicitly disclose the size of its blade. As a result, Roberts fails to disclose that the fourth spacing is from approximately 19 to 25 mm, and/or that the fifth spacing is from approximately 5 to 10 mm as required by claim 8, and that the radius of the raised portion is between approximately 0.5 and 1.5 mm as required by claim 9. 
Bates, though, teaches that a reciprocating saw blade vary in length and size (see col. 2, lines 22-23). 
Therefore, it would have been obvious to one of ordinary skill in the art to vary the length and/or size of the blade of Roberts so that the fourth spacing is from approximately 19 to 25 mm, so that the fifth spacing is from approximately 5 to 10 mm, and so that the radius of the raised portion is between approximately 0.5 and 1.5 mm in view of Bates’ teaching that the length and size of a reciprocating blade can be changed. Indeed, these recitations merely involve the selection of some particular size of the blade of Roberts, and a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the following references discloses a relevant blade for a hand-held tool:
US Pub. No. 2004/0163264 A1 to Simonz (see in particular Fig. 36)
US Pub. No. 2005/0076509 A1 to Delfini et al. (see Fig. 5)
US Pub. No. 2013/0205600 A1 to Kehoe 
US Pub. No. 2003/0106407 A1 to Wuensch et al.
US Pat. No. 5,553,386 to Hsu
US Pat. No. D911,796 S to Chollet at al.
US Pat. No. 5,324,052 to Ortmann
US Pat. No. 5,848,473 to Brandenburg, Jr.
US Pat. No. D835,956 S to Felton et al.
US Pat. No. 3,477,479 to Doty
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724